       Case 3:20-cv-00090-DPM-BD Document 117 Filed 07/07/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                     PLAINTIFF

v.                         No. 3:20-cv-90-DPM-BD

NURZHHUL FAUST, Warden,
North Central Unit, ADC, et al.                             DEFENDANTS

                                   ORDER
       1. Objection, Doc. 70, overruled.     The Magistrate Judge did not
clearly err or misapply the law in staying discovery on the merits until
the exhaustion issue has been resolved, Doc. 51.       FED.   R. CIV. P. 72(a).
And she has remailed copies of the papers Everett needed.           Doc. 76.
        2. On de nova review, the Court adopts the 8 June 2020 partial
recommendation, Doc. 75, and overrules Everett's objections, Doc. 89.
FED.   R. CIV. P. 72(b)(3).   Everett's motions are light on specifics and
thus don't show an immediate danger of irreparable harm.             They are
therefore denied.     Doc. 67 & 73.
        3. Everett's 11 June 2020 motion, Doc. 84, provides more details
about who is allegedly threatening him with harm.                 The Court
therefore declines the 12 June 2020 partial recommendation, Doc. 8 7.
A response to that motion is needed;       and a hearing may be necessary
in due course.
Case 3:20-cv-00090-DPM-BD Document 117 Filed 07/07/20 Page 2 of 2



So Ordered.



                             D.P. Marshall Jr.
                             United States District Judge




                               -2-
